Citation Nr: 0838845	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  01-05 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.
FINDINGS OF FACT

1.  Many years after service, the veteran developed 
respiratory failure and congestive heart failure from which 
he died in February 2000.  Those condition was not caused by 
any incident of service.

2.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.

3.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis which was rated as 100 
percent disabling effective October 7, 1987, and a history of 
dysentery rated as noncompensable effective April 1, 1946.

4.  The appellant's Application for Dependency and Indemnity 
Compensation, and Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, was received in June 2000, within 
one year of the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In December 2000 and July 2001, after the initial 
adjudication of the claim, the appellant was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  She was told that she needed to provide the names of 
persons, agency, or company who had additional records to 
help decide her claim.  She was informed that VA would 
attempt to obtain review her claim and determine what 
additional information was needed to process her claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

In claims of entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Here, the Board 
acknowledges that the notices sent to the appellant in 
December 2000 and July 2001 do not meet the requirements of 
Hupp and are not sufficient as to content and timing, 
creating a presumption of prejudice.  However, during a 
November 2000 personal hearing, the appellant demonstrated 
actual knowledge that her husband had a service-connected 
disability rated as 100 percent disabling at the time of his 
death.  Therefore, such presumption of prejudice has been 
overcome.

While the appellant was given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a cause of death claim.  Therefore 
any questions regarding the rating element of an increased 
rating claim are rendered moot.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the appellant's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  With respect to the appellant's claim for service 
connection for the veteran's cause of death, VA obtained two 
medical opinions.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for cardiovascular-renal disease 
if manifest to a degree of 10 percent or more within one year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

The veteran died in February 2000.  The certificate of death 
provides that the immediate cause of death was respiratory 
failure with an underlying cause of congestive heart failure.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The appellant contends that the veteran's service-connected 
psychiatric disorder caused or contributed to his cardiac 
disorder, and thereby his death.  Alternatively, the 
appellant contends that the medications prescribed for her 
husband's service-connected disorders caused or contributed 
to his cardiac disorder, and thereby his death.  
Specifically, she claims that he was over-medicated.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to 
respiratory or heart disorders.  Examination reports dated in 
October 1942 and October 1945 reflect normal clinical 
evaluations of the heart, respiratory system, and cardio-
vascular system.

VA medical records show that the veteran underwent triple 
bypass surgery in February 1987.  In March 1990, the 
assessment was arteriosclerotic heart disease.  Records dated 
in January 1991 reflect that he underwent a cardiac 
catheterization.  In July 1992, he suffered a cerebrovascular 
accident or stroke.

Private medical records dated in October 1992 indicate a past 
medical history of pneumonia, CAD (coronary artery disease), 
hypertension, CABG (coronary artery bypass graft), TIAs 
(transient ischemic attacks), and bipolar disorder.

VA medical records dated in November 1992 reflect diagnoses 
of arteriosclerotic heart disease (ASHD), CABG, and 
hypertension.  In May 1994, he was diagnosed with unstable 
angina but refused hospital admission.  The admission refusal 
slip indicates that the veteran was informed that the 
complications of refusing hospital admission could include 
heart damage, heart failure, and death.  In January 1999, he 
was treated for GAD (generalized anxiety disorder) and 
indicated that he had recently taken the medication Dalmane 
after which he became groggy and unsteady.  The physician 
noted that the bottle of Dalmane had a fill date of January 
1998, suggesting that it might have been left over from the 
prior year and that the veteran mistakenly started to use it 
again.  He was instructed to immediately discontinue use of 
Dalmane.  Additional records show that he was also prescribed 
Lithium and Tegretol for treatment of his psychiatric 
disorder.

A private medical record dated in July 2000 reflects final 
diagnoses of cholelithiasis with cholecystitis, congestive 
heart failure, acute renal failure, acquired cardiac septal 
defect, status post coronary bypass surgery, coronary pathway 
congestion of the liver, bipolar affective disorder, and 
chronic ischemic heart disease.

The appellant submitted a medical transcript of a 
conversation she and her husband had with a private physician 
who indicated that Lithium and Tegretol serve the same 
purpose and that the veteran was prescribed both medications.  
However, the physician did not provide any opinion as to the 
relationship, if any, between those medications and the cause 
of the veteran's death.

In May 2006, the Board remanded the claim for an opinion 
addressing the relationship between the veteran's service-
connected disorders, including the medications prescribed, 
and his cause of death.  Pursuant to that remand, in an 
undated opinion, VA examiner Dr. P. C. indicated that the 
veteran's course of death involved multiple organ system 
failure which was likely cardiogenic in etiology although 
there was a question of sepsis from suspected cholecystitis 
which might also have been a causative or contributing 
factor.  The examiner also indicated that there was no 
indication of causality related to the veteran's mental 
disorder or the medications used to treat that condition.  
The veteran underwent major cardiac surgery and experienced 
marked deterioration soon after, including major new cardiac 
findings (VSD and decreased LV function).  The examiner 
opined that while the etiology of the veteran's terminal 
events was uncertain and no autopsy was undertaken, his 
mental illness or medication used to treat the same did not 
contribute to his death.

In March 2008, a VA examiner Dr. P. J. reviewed the previous 
VA medical opinion and opined that the medications that the 
veteran was taking for his psychiatric disorder did not cause 
or contribute to his cardiac disease and thereby to his 
death.  The opinion was based on the veteran's death 
certificate, prior medical history including multi organ 
system failure, and the opinion and report of VA examiner Dr. 
P. C.

The veteran's post-service medical records are negative for 
any evidence of a respiratory disorder of heart disorder 
within one year of separation from active duty.  In fact, the 
veteran was not diagnosed with a cardiac disorder until many 
years after separation from active service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this case, the medical evidence of record does not show 
that the respiratory failure or congestive heart failure that 
caused the veteran's death was incurred in or aggravated by 
service.  Further, while the appellant contends that the 
veteran's service-connected psychiatric disorder contributed 
to his cardiac disorders and thereby his death, and that VA 
prescribed medications contributed to his death, the record 
includes a competent medical opinion that neither the 
veteran's service-connected psychiatric disability or 
medications prescribed to treat the same, contributed to his 
death.  The record also includes a competent medical opinion 
that medications that the veteran was taking for his 
psychiatric disability did not cause or contribute to his 
cardiac disease and thereby to his death.  There are no 
contrary opinions.  In addition, there is no competent 
medical opinion of record relating the veteran's cause of 
death to his service.  While the veteran was also service-
connected for a history of dysentery at the time of his 
death, the appellant does not contend and the evidence does 
not show that dysentery caused or contributed to his death.

The Board has considered the appellant's assertions that her 
husband's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what he 
or she experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, her assertions do not 
constitute competent medical evidence that her husband's 
death was related to his service.

The medical evidence of record does not show that the 
respiratory failure that caused the veteran's death, or the 
congestive heart failure which was also listed as a cause of 
death on the death certificate, were incurred in or 
aggravated by the veteran's service.  Furthermore, the 
competent medical evidence does not show that the veteran's 
service-connected psychiatric disability, or medications to 
treat the same, contributed substantially or materially to 
his death.  Furthermore, the evidence does not show that any 
cardiovascular-renal disorder manifested to a compensable 
degree within one year following the veteran's separation 
from service.  In the absence of competent medical evidence 
relating the veteran's causes of death to his service, the 
claim must be denied.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Therefore, service connection 
for the cause of the veteran's death is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


